Sawyer, J., concurring specially.
There is nothing in the record to show that respondent ever had notice of the motion for a new trial, or that he in any way participated in those proceedings. But conceding the statement to be properly before us, it presents but one question, and that has often been decided adversely to the appellants. Respondent introduced a patent from the United States, issued in pursuance of a decree confirming a Mexican grant embracing the land in question, and deraigned title from the patentee. Appellants—who, so far as shown by the record, are naked trespassers—offered to show the matter dehors the patent, that the grantee in the said Mexican grant had, before the making of said grant, received grants of other lands exceeding eleven square leagues, and that said grant was therefore void. The Court properly rejected the evidence, if for no other reason, on the ground that defendants have no such status as enables them to raise the question. It was substantially so decided in Doll v. Meador, 16 Cal. 331, and the principle there stated was recognized as correct by this Court in Terry v. Megerle, 24 Cal. 629. It was also affirmed in Carder v. Baxter, 28 Cal. 99, and there is nothing to the contrary in any decision brought to our notice.
The evidence was also properly rejected upon the principles determined in Semple v. Hager, 27 Cal. 163, arising under the same patent.
I therefore concur in the affirmance of the judgment.